Citation Nr: 0117221	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945, and from November 1949 to February 1953.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran had requested a travel board hearing, 
but subsequently withdrew that request.  

The Board notes that given its decision with respect to the 
veteran's increased rating claim for PTSD, as outlined below, 
the veteran's claim for a total rating based on 
unemployability is rendered moot.  


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The veteran's PTSD is productive of total social and 
occupational impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
obtained VA records pertaining to treatment of the veteran 
for his disability and provided him with a current VA 
examination.  There is no outstanding evidence or information 
which should be obtained.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  Moreover, the benefit sought on appeal is granted in 
this decision.  Therefore, there is no prejudice to the 
veteran as a result of the Board deciding his appeal without 
first affording the RO an opportunity to consider the claim 
in light of the VCAA.  

I.  Factual Basis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service connection for PTSD was granted in a January 1996 
rating decision, which also evaluated the disability as 10 
percent disabling.  An increased evaluation of 50 percent was 
granted in a December 1998 rating decision.   

In September 1999, the veteran filed a claim for increased 
disability compensation.  In response to that claim, he was 
provided a VA examination in November 1999.  He and his wife 
reported that he had been critically ill since October 1999, 
having undergone a kidney operation to remove a large stone.  
It was also reported that the veteran was on dialysis, 
incontinent, and taking insulin for diabetes.  The veteran's 
chief complaint was being very depressed over his declining 
physical health.  He indicated that he felt depressed all the 
time and had crying spells, suicidal ideation, hopeless 
feelings, limited energy, and loss of interests.  The veteran 
also reported that he suffered every day from intrusive, 
distressing thoughts and recollections of his war 
experiences.  The examiner diagnosed PTSD and adjustment 
disorder with depressed mood.  

In a statement dated in June 2000, a VA psychiatrist reported 
that the veteran had been under his care and that the veteran 
continued to suffer greatly as a result of his PTSD.  In a 
statement dated in July 2000, the VA psychiatrist reported 
that the veteran's PTSD had deteriorated despite therapy and 
medication.  The veteran was noted to have suffered more and 
more in the past 2-3 years with worsening sleep, depression, 
nightmares of combat, and panic-anxiety.  




II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

A 70 percent evaluation is warranted for PTSD if it results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7.  

In this instance, the medical evidence appears to be in 
relative equipoise with respect to whether the veteran's PTSD 
is productive of total social and occupational impairment.  
In this respect, the Board is cognizant in reviewing the 
medical evidence, that the veteran's biggest psychiatric 
complaint appears to be associated with depression.  The 
veteran's treating psychiatrist has indicated that the 
veteran's depression is a symptom of his PTSD, and has 
reported that the veteran's condition has deteriorated 
despite therapy and medication.  The veteran is reported to 
be suffering more and more with worsening sleep, depression, 
nightmares of combat, and panic-anxiety.  With resolution of 
reasonable doubt in the veteran's favor and with 
consideration of the provisions of 38 C.F.R. § 4.7, the Board 
finds that the veteran's PTSD is productive of the total 
social and occupational impairment required for a 100 percent 
evaluation.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

